Per Curiam;.
Defendant and one Terry Williams were convicted by a recorder’s court jury of armed robbery. CLS 1961, § 750.529 (Stat Ann 1969 Cum Supp § 28.797). They were sentenced May 17, 1968. This appeal is by defendant Love only.
Defendant’s court-appointed counsel has filed a brief in support of his appeal. The people have filed a motion to affirm pursuant to GCR 1963, 817.5 (3).
*695A review of the record shows ample evidence from which the jury could find beyond a reasonable doubt that defendant was guilty of armed robbery. Defendant was not entitled to a showup in the circumstances of this case.
Motion to affirm is granted.